Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

The Inspector General of the Social Security Administration,
Petitioner,
v.
Javier Bonilla,
Respondent.
Docket No. C-14-1677
Decision No. CR4434

Date: November 17, 2015

DECISION

The Inspector General (IG) for the Social Security Administration (SSA) charges that
Respondent, Javier Bonilla, violated section 1129 of the Social Security Act (Act)
because he knowingly made false statements and misrepresentations of material fact
regarding his wife’s alleged disability, functional abilities, and activities so that she
would continue receiving disability insurance benefits. SSA proposes imposing against
him a $25,000 civil money penalty (CMP).

For the reasons set forth below, I agree that Respondent Javier Bonilla knowingly
misrepresented material facts to SSA for its use in determining his wife’s continuing
eligibility for disability insurance benefits, and I consider $25,000 a reasonable penalty.

Background

Section 1129(a)(1) of the Act subjects to penalty any person (including an organization,
agency, or other entity) who:
(A) makes, or causes to be made, a statement or representation of a
material fact, for use in determining any initial or continuing right to or the
amount of monthly insurance benefits under title II . . . that the person
knows or should know is false or misleading, '

(B) makes such a statement or representation for such use with knowing
disregard for the truth, or

(C) omits from a statement or representation for such use, or otherwise
withholds disclosure of, a fact which the person knows or should know is
material to the determination of any initial or continuing right to or the
amount of monthly insurance benefits under title II . . . if the person knows,
or should know, that the statement or representation with such omission is
false or misleading or that the withholding of such disclosure is

misleading ....

See also 20 C.F.R. § 498.102(a) (authorizing the IG to impose a penalty against any
person who has made a statement or representation of a material fact for use in
determining any initial or continuing right to or amount of title II benefits, and who

new, or should have known, that the statement or representation was false or misleading,
or who omitted a material fact, or who made such a statement with “knowing disregard
for the truth.”)

The Act defines a material fact as one that “the Commissioner of Social Security may
consider in evaluating whether an applicant is entitled to benefits under title Il... .” Act
§ 1129(a)(2); 20 C.F.R. § 498.101.

The Commissioner of Social Security has delegated to the IG the authority to impose
penalties under section 1129. See 20 C.F.R. § 498.102.

In this case, Respondent Javier Bonilla’s wife, Denisse Del Pilar Bonilla, was awarded
Social Security disability insurance benefits in April 2008. SSA Ex. 2. The IG contends
that, in responding to questions that SSA posed on a “Third Party Function Report,”
Respondent Javier Bonilla deliberately and repeatedly misrepresented his wife’s
functional abilities so that she could continue receiving those benefits.’ By letter dated
June 5, 2014, the IG advised Respondent Javier Bonilla of his determination and the
proposed penalty. SSA Ex. 5. Respondent requested a hearing.

' Title II of the Act governs the Social Security disability insurance program.

> Denisse Del Pilar Bonilla’s appeal, docketed as C-14-1678, was heard in tandem with
this case.
On April 28, 2015, I heard jointly this appeal and the related appeal of Denisse Del Pilar
Bonilla (C-14-1678). Ms. Erin Justice appeared, representing the SSA IG. Respondent
Javier Bonilla and his wife, Denisse, represented themselves. We convened via video
teleconference from the offices of the Departmental Appeals Board in Washington, D.C.
Ms. Justice, the parties, and their witnesses appeared from Tampa, Florida.

The parties have filed pre-hearing briefs (SSA Br.; R. Br.) and post-hearing briefs (SSA
Post-hrg. Br.; R. Post-hrg. Br.). I have admitted into evidence SSA Exhibits (SSA Exs.)
1-16 and Respondent’s Exhibits (R. Exs.) 1-4. Order Following Prehearing Conference
at 2 (March 20, 2015); Transcript (Tr.) at 6.

Issues
The issues before me are:

1. Did Respondent Javier Bonilla make, or cause to be made, to SSA a statement or
representation of a material fact that he knew or should have known was false or
misleading, for SSA’s use in determining Denisse Bonilla’s right to Social
Security Disability Insurance benefits (title II) and/or the amount of those benefits,
or did he omit a material fact or make such a statement with knowing disregard for
the truth; and

2. if so, is the $25,000 proposed penalty reasonable?
Discussion

I. Respondent Javier Bonilla violated section 1129 of the
Act because he knowingly made false statements and
representations to SSA for its use in determining Denisse
Bonilla’s ongoing eligibility for Social Security disability
insurance benefits.

To satisfy the basic definition of “disability,” an individual must have a severe medically
determinable physical or mental impairment that makes her unable to perform her past
relevant work or any other substantial gainful work. 20 C.F.R. § 404.1505.

In April 2008, Respondent Javier Bonilla’s wife, Denisse, was awarded disability
insurance benefits, effective April 2006. SSA Ex. 2.

* My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
After finding so

meone disabled, SSA must occasionally reevaluate the individual’s

impairments to determine if she is still eligible for benefits, a process referred to as a
“continuing disability review.” If medical or other evidence establishes that the recipient
is no longer disabled, her benefits will end. 20 C.F.R. §§ 404.1589, 404.1590. In this
case, SSA sent forms to the beneficiary, Denisse Bonilla, and it sent Respondent Javier
Bonilla a third party function report, SSA form 3380, with instructions that he complete
and return it to SSA. He filled out the form on August 22, 2013, and submitted it. SSA

Ex. 3. Among his representations were the following:

e He claim

e He said t

e He said t
make sur
windows

e He said t

e He said t
impaired

ed that he spent 14 hours per day with Denisse Bonilla and that they did

everything together. SSA Ex. 3 at 1.

at Denisse Bonilla could not work; she was afraid of the outside world

and had been since the bombing of the World Trade Center on “9/11/01.” SSA
Ex. 3 at 1.

at the first thing she did in the morning was to check the windows to
e they were closed. She remained inside all day and checked the
again at night. SSA Ex. 3 at 2.

at she was no longer able to be social. SSA Ex. 3 at 2.

at she lacked concentration. SSA Ex. 3 at 2. Her inability to concentrate
her ability to dress, take her medication, complete her daily chores, or

cook. SSA Ex. 3 at 2, 3. He marked that she was unable to even prepare a frozen

dinner or

sandwich for herself. SSA Ex. 3 at 3.

e He said that she did no outside work but stayed indoors and cleaned all the
time. SSA Ex. 3 at 3.*

e He said t

at she went outside to go to her doctor’s appointments. SSA Ex. 3 at 4.

e He claimed that, when going out, she rode in a car but did not walk, drive, or
use public transportation. SSA Ex. 3 at 4.

e He said t
SSA Ex.

at she could not drive because she lacked concentration and lost focus.
3 at 4.

* Although Res;
CMP on just fiv

pondent Javier Bonilla made numerous false statements, the IG bases the
e of them. See I.G. Ex. 5 at 1. [highlight in bold those statements that

the IG specifica!

ly points to as false and relies on to justify the CMP.
e He said that she could not go outside alone because of her fear of the outside
world. SSA Ex. 3 at 4.

e He claimed that she shopped only by computer. SSA Ex. 3 at 4.

e He claimed that she was not capable of using a checkbook and that he handled “all
financial needs.” SSA Ex. 3 at 4.

e He claimed that his wife “doesn’t go anywhere”; and that he took her to her
doctor’s appointments. SSA Ex. 3 at 5.

e He said that, whenever she went out, she went with him and needed him to
accompany her. SSA Ex. 3 at 5.

e He said that Denisse did not do social activities. SSA Ex. 3 at 6.

e He claimed that she could pay attention for only about three minutes and was not
good at following written instructions. SSA Ex. 3 at 6.

e He claimed that she was not good at handling stress or changes in routine and was
afraid of the outside. SSA Ex. 3 at 7.

Overwhelming evidence gives lie to these claims.

Denisse Bonilla’s school involvement. Investigators spoke to the principal and teacher of
the school that the Bonilla children attended during the 2012-2013 academic year.

In a written statement, the (then) school principal confirmed that, from August 2012
through June 2013, the Bonilla children attended her school. During that time, she
observed Ms. Bonilla. SSA Ex. 15. The principal “regularly did the car line” and
observed Respondent there. She also saw her as a “walk-in” (walking her child into the
classroom). Tr. 11. According to the principal, Denisse Bonilla also attended parent-
teacher conferences and communicated effectively in English.* She was “friendly,

> Respondent’s actions in support of his wife’s benefits were not limited to his
misrepresentations on the third party function report. An individual’s proficiency in
English can affect her eligibility for disability benefits. See 20 C.F.R. Part 404, subpart
P, Appendix 2. Respondent’s wife, Denisse (at one point) claimed she was not fluent in
English and Respondent Javier’s actions played a role in those assertions. For example,
Respondent Javier acted as Denisse’s Spanish-English interpreter for the SSA-required
psychological examination conducted to determine if Denisse qualified for ongoing
benefits. Although he did not press the issue, in his closing brief Respondent Javier
offers inconsistent defenses. He denies telling the psychologist that his wife spoke
sociable and her behavior appeared appropriate.” She dressed appropriately and
maintained good hygiene. SSA Ex. 15; SSA Ex. 11 at 2-3 (Montgomery Decl. f§ 11, 12,
13, 14, 15); Tr. 10, 12.

One of the teachers at the school told investigators that the Bonillas’ son was in her class
and that she saw Denisse Bonilla weekly from October 2012 through June 2013. Denisse
Bonilla dropped her child off at school “most mornings.” She was not accompanied by
her husband or anyone else (other than her child). The two women engaged in
conversation about once or twice a month. Those conversations were in English. (The
teacher does not speak Spanish). The teacher agreed that Ms. Bonilla appeared to be “a
socially interactive person,” and their interactions were “normal.” SSA Ex. 11 at 2
(Montgomery Decl. 4 7, 8, 9, 10); Tr. 15-19.

Respondent’s automobile. As noted above, the school principal observed Denisse
Bonilla “in the car line.” Other compelling evidence undercuts Javier Bonilla’s claim
that Denisse was unable to drive.

Throughout the time Denisse was supposedly disabled by panic attacks, she had a Florida
driver’s license, which was originally issued in January 2004 (SSA Ex. 8 at 7) and
renewed in November 2009 (SSA Ex. 8 at 2, 6). In obtaining the license, she denied that
she suffered from any mental disorder or disease and declared that she had no physical or
mental disabilities that would affect her driving. SSA Ex. 10 at 8. No evidence in her
state driving records suggests that she ever reported to the State Department of Motor
Vehicles any such disability. SSA Ex. 8. In renewing her license, she would have been
required to affirm that she had no disabilities that would affect her driving. SSA Ex. 4 at
4; see SSA Ex. 8 at 6.

On July 23, 2013, Denisse Bonilla purchased a white 2013 Kia Optima. SSA Ex. 9.
According to the Bonillas, she made the purchase because Javier Bonilla’s poor credit
rating precluded him from obtaining financing. Her credit was better. Tr. 25. The
dealership sales manager told Tom Montgomery, financial crime investigator for the
Florida Cooperative Disability Investigative Unit, that Denisse Bonilla was the sole
purchaser; she completed and signed all necessary financial and sales documents, which
were written in English. He agreed that she was a “socially interactive” person. She and
Javier Bonilla drove the car away, although the sales manager was not certain who was
driving. SSA Ex. 11 at 1-2 (Montgomery Decl. {ff 2, 3, 4, 5, 6); see SSA Ex. 9; Tr. 21-
25.

limited English but also claims that he translates for her because she speaks limited
English. But then says “We never claimed that Denisse didn’t speak English” and admits
that her SSA doctor’s appointments and this hearing were conducted in English. R. Post-
hrg. Br. at 1. SSA does not base Javier’s CMP on his role in this ruse.
Investigator Montgomery testified, credibly, that, on September 25, 2013, he observed
Denisse Bonilla driving a white 2013 Kia Optima, which was registered in her name. He
saw her drive to her residence and park the car in her driveway. She then left the car and
entered her home. SSA Ex. 11 at 3 (Montgomery Decl. § 16, 17); SSA Ex. 4 at 5
(offering a more detailed description of the investigator’s observations); SSA Ex. 16
(video surveillance of Denisse Bonilla, taken September 25, 2013); see SSA Ex. 8 at 4,
11 (indicating vehicle registration).

Travel. During this time that Respondent Javier Bonilla was claiming that his wife was
disabled because her anxiety and panic attacks confined her to her home, she, along with
Javier and their children, were vacationing at Disney Quest, Busch Gardens, and in New
York City, as well as other locations, and posting pictures from these excursions on the
Bonillas’ personal Facebook account. SSA Ex. 10. The pictures show an active and
engaged woman vacationing with her family.

Respondent Javier Bonilla’s explanations. Respondent Javier Bonilla offers minimal
defenses to the overwhelming evidence against him, continuing to claim that his wife
suffers from a disabling mental impairment.

He criticizes the evidence that Denisse purchased and drove a car, pointing out that
neither their child’s teacher nor the dealership sales manager saw her driving. But other
unrebutted evidence establishes that she was able to drive and drove: the school principal
testified that she saw Denisse Bonilla “in the car line”; Investigator Montgomery testified
that he saw her driving the car she had purchased. Consistent with his testimony, a video
shows Denisse Bonilla walking from the car to her home. SSA Ex. 16.

Moreover, Respondent Javier offers no rebuttal to the compelling evidence that he, his
wife, and children vacationed at amusement parks, in New York City, and elsewhere,
evidence that is wholly inconsistent with the notion that she was unable to leave her
house. SSA Ex. 10. Although Denisse Bonilla suggested that most of these trips
occurred prior to her disability onset date, I found her testimony not credible, given the
ages of the children in the photographs of those trips that the family posted on Facebook.
Moreover, one of the photographs shows the Bonillas standing next to the subway sign
for the Times Square/42™ Street subway station. SSA Ex. 10 at 12. That picture must
have been taken sometime in or after July 2011. In the picture’s background is a
billboard advertising the movie, Cowboys and Aliens, which was released in July 2011.
SSA Ex. 10 at 12; May 18, 2015 Post-hearing Order. Denisse Bonilla holds a shopping
bag and admitted that she had been shopping that day. Tr. 57. This is surprising for
someone who is only able to shop on-line with Respondent’s assistance.

Finally, Respondent Javier Bonilla tacitly acknowledges that SSA witnesses observed
and spoke to Denisse Bonilla and detected no signs of mental illness or other abnormal
behavior, but he points out that they are not physicians and not qualified to determine
whether she suffered from a disabling mental impairment. R. Post-hrg. Br. The issue
here is not Mrs. Bonilla’s medical diagnosis; the issue is whether Respondent Javier
Bonilla misrepresented his wife’s daily activities and abilities. The credible testimony of
SSA’s witnesses, along with other compelling evidence, establishes that he did. Denisse
Bonilla could not have stayed home all day if she regularly took her child to school. She
was not having panic attacks when she went outside if she regularly took her child to
school, engaged the teacher in normal conversation, participated normally in the purchase
of a car, and went on trips and vacations, including to amusements parks and even New
York City. Someone who is afraid of crowds would not be shopping in and around
Times Square. Further, someone who is afraid of crowds would not select frequent
vacations to amusement parks (at least 6 trips since the onset of her disability) and New
York City nor attend stadium events. Tr. 51, 53, 54; SSA Ex. 10.

Compelling evidence thus establishes that Respondent Javier Bonilla made false
statements and representations to SSA for its use in determining Denisse Bonilla’s
ongoing eligibility for Social Security disability benefits.

2. The IG proposes a reasonable penalty, $25,000,
against Respondent Javier Bonilla.

The IG may impose a CMP of not more than $5,000 for each false statement or
misrepresentation. Act §1129(a)(1); 20 C.F.R. §§ 498.103(a), 498.104.

I now apply the regulatory criteria to assess the appropriateness of the penalty. Iam
specifically authorized to affirm, deny, increase, or reduce the penalties proposed by the
IG. 20 C.F.R. § 498.220. In determining the appropriateness of the penalty, I must
consider: 1) the nature of the statements and representations and the circumstances under
which they occurred; 2) the degree of culpability of the person committing the offense; 3)
the history of prior offenses of the person committing the offense; 4) the financial
condition of the person committing the offense; and 5) such other matters as justice may
require. 20 C.F.R. § 498.106.

I note that Respondent Javier Bonilla has no history of prior offenses.

With respect to his financial condition, the respondent bears the burden of establishing
that his financial condition prevents him from paying the penalty. SSA v. Clara Sloan,
DAB CR1081 (2003), Recommended Decision to Decline Review, App. Div. Dkt. No. A-
04-03 at 2 (Feb. 9, 2004) (finding “no basis to disturb the ALJ’s . . . legal conclusions.”).
Respondent Javier Bonilla submitted a financial disclosure form for its use in determining
his ability to pay a penalty. See SSA Ex. 7. According to the form, he is employed by
the county government, earning $2,200 per month, has few savings and little equity in his
ouse. I accept that his income and assets are limited. Weighing this against the other
factors, I nevertheless affirm the amount of the CMP.

With respect to the other factors, I find that Respondent Javier Bonilla’s dissembling has
been substantial and repeated, continuing up through the time of the hearing and beyond.
He has made more than five false statements to SSA. On the third party function report
alone, he made at least twelve such statements. In addition to the five upon which this
CMP is based (some of which he has made repeatedly), he claimed that: Denisse has
been “afraid of the outside world” since the September 11 World Trade Center bombing
(SSA Ex. 3 at 1); Denisse remained inside all day (SSA Ex. 3 at 2); Denisse was unable
to be social (SSA Ex. 3 at 2); Denisse went outside only for doctors’ appointments (SSA
Ex. 3 at 3); Denisse lacked concentration sufficient for driving (SSA Ex. 3 at 4); Denisse
shopped only by computer (SSA Ex. 3 at 4); and that Denisse did not do social activities.
SSA Ex. 3 at 6.

Respondent Javier Bonilla has offered no evidence to mitigate his offense, but persists in
claiming that he made no false statements. His degree of culpability is substantial and
would justify a CMP greater than that imposed here.

Finally, I note that the integrity of the disability system depends on each claimant and
each third party accurately answering SSA’s questions regarding a beneficiary’s
functional abilities, so that SSA can determine accurately whether she continues to
qualify for benefits. Where, as here, these individuals deliberately misrepresent the
beneficiary’s functional capacity in order to maintain benefits, they undermine the
integrity of that system.

Conclusion

Respondent Javier Bonilla violated section 1129 of the Act when he knowingly
misrepresented material facts to SSA for its use in determining his wife’s eligibility for
Social Security disability insurance benefits. I consider the $25,000 CMP reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge
